Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 2, 2015

                                           No. 04-15-00622-CV

                                        IN RE IPSECURE, INC.

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On October 2, 2015, relator filed a petition for writ of mandamus with a motion for
emergency temporary stay. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition in this court no
later than October 23, 2015. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

        Relator’s request for emergency temporary stay is GRANTED. The enforcement of the
trial court’s Order on Plaintiff’s Motion to Compel Answers to Discovery, signed October 2,
2015, is TEMPORARILY STAYED as to Requests for Production Nos. 1 and 7 only, pending
further order of this court.

           It is so ORDERED on October 2, 2015.

                                                                     PER CURIAM

ATTESTED TO:________________________
                Keith E. Hottle
                Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CI-02257, styled James E. Carrales v. Jesse A. Rodriguez and
IPSecure, Inc., pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai
presiding.